


109 HR 5996 IH: Raritan Bay Stewardship Initiative of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5996
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Fossella
			 introduced the following bill; which was referred to the
			  Committee on Resources,
			 and in addition to the  Committee on
			 Transportation and Infrastructure, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Raritan Bay Stewardship
		  Initiative.
	
	
		1.Short titleThis Act may be cited as the
			 Raritan Bay Stewardship Initiative of
			 2006.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Raritan Bay,
			 located in New York and New Jersey, is a national treasure of great cultural,
			 environmental, and ecological importance.
				(2)2,400,000 people
			 live within the Raritan Bay watershed.
				(3)The portion of the
			 shoreline of Raritan Bay that is accessible to the general public (estimated at
			 less than 50 percent of the total shoreline) is not adequate to serve the needs
			 of the people living in the area.
				(4)Existing shoreline
			 facilities are in many cases overburdened and under funded.
				(5)Large parcels of
			 open space already in public ownership are strained by the effort to balance
			 the demand for recreation with the needs of sensitive natural resources.
				(6)Approximately 80
			 percent of the tidal marshes of Raritan Bay have been filled, and much of the
			 remaining marshes have been ditched, dyked, or impounded, reducing the
			 ecological value of the marshes.
				(7)Much of the
			 remaining exemplary natural landscape is vulnerable to further
			 development.
				(b)PurposeThe
			 purpose of this Act is to establish the Raritan Bay Stewardship Initiative to
			 identify, protect, and enhance sites within the Raritan Bay ecosystem with
			 significant ecological, educational, open space, public access, or recreational
			 value through a bi-State network of sites best exemplifying these
			 values.
			3.DefinitionsIn this Act:
			(1)Adaptive
			 managementThe term adaptive management means a
			 scientific process—
				(A)for—
					(i)developing
			 predictive models;
					(ii)making management
			 policy decisions based upon the model outputs;
					(iii)revising the
			 management policies as data become available with which to evaluate the
			 policies; and
					(iv)acknowledging
			 uncertainty, complexity, and variance in the spatial and temporal aspects of
			 natural systems; and
					(B)that requires that
			 management be viewed as experimental.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)Advisory
			 CommitteeThe term Advisory Committee means the
			 Raritan Bay Stewardship Advisory Committee established by section 5(a).
			(4)RegionThe
			 term Region means the Raritan Bay Stewardship Initiative Region
			 established by section 4(a).
			(5)StatesThe
			 term States means the States of New York and New Jersey.
			(6)Stewardship
			 siteThe term stewardship site means a site
			 that—
				(A)qualifies for
			 identification by the Advisory Committee under section 8; and
				(B)is an area of land
			 or water or a combination of land and water—
					(i)that
			 is in the Region; and
					(ii)that
			 is—
						(I)Federal, State,
			 local, or tribal land or water;
						(II)land or water
			 owned by a nonprofit organization; or
						(III)privately owned
			 land or water.
						(7)Systematic site
			 selectionThe term systematic site selection means a
			 process of selecting stewardship sites that—
				(A)has explicit
			 goals, methods, and criteria;
				(B)produces feasible,
			 repeatable, and defensible results;
				(C)provides for
			 consideration of natural, physical, and biological patterns;
				(D)addresses reserve
			 size, replication, connectivity, species viability, location, and public
			 recreation values;
				(E)uses geographic
			 information systems technology and algorithms to integrate selection criteria;
			 and
				(F)will result in
			 achieving the goals of stewardship site selection at the lowest cost.
				(8)Qualified
			 applicantsThe term qualified applicant means a
			 person or governmental entity applying for designation of a site as a
			 stewardship site. The person or entity must own property within the boarders of
			 the proposed stewardship site or own property that is both physically or
			 ecologically connected to the proposed site and would benefit from management
			 as part of the proposed site.
			(9)ThreatThe
			 term threat means a threat that is likely to destroy or seriously
			 degrade a conservation target or a recreation area.
			4.Raritan Bay
			 Stewardship Initiative Region
			(a)EstablishmentThere
			 is established in the States the Raritan Bay Stewardship Initiative
			 Region.
			(b)BoundariesThe
			 Region shall encompass the immediate coastal upland and underwater areas along
			 Raritan Bay, including those portions of the Bay with coastally influenced
			 vegetation.
			5.Raritan Bay
			 Stewardship Advisory Committee
			(a)EstablishmentThere
			 is established a committee to be known as the Raritan Bay Stewardship
			 Advisory Committee.
			(b)ChairpersonThe
			 Chairperson of the Advisory Committee shall be the Director of the Region 2
			 Office of the Environmental Protection Agency, or a designee of the
			 Director.
			(c)Membership
				(1)Composition
					(A)Appointment of
			 members
						(i)In
			 generalThe Chairperson shall appoint the members of the Advisory
			 Committee in accordance with this subsection and section 320(c) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1330(c)); except that the Governor of a
			 State may appoint 2 members of the Advisory Committee.
						(ii)Additional
			 membersIn addition to the requirements described in clause (i),
			 the Advisory Committee shall include—
							(I)a
			 representative from the Regional Plan Association;
							(II)a representative
			 of the marine trade organizations; and
							(III)a representative
			 of private landowner interests.
							(B)RepresentationIn
			 appointing members to the Advisory Committee, the Chairperson shall
			 consider—
						(i)Federal, State,
			 and local government interests;
						(ii)the
			 interests of nongovernmental organizations;
						(iii)academic
			 interests;
						(iv)private
			 interests; and
						(v)recreational and
			 commercial fishing interests
						(2)Date of
			 appointmentsNot later than 180 days after the date of enactment
			 of this Act, the appointment of all members of the Advisory Committee shall be
			 made.
				(d)Term;
			 vacancies
				(1)Term
					(A)In
			 generalA member shall be appointed for a term of 4 years.
					(B)Multiple
			 termsA person may be appointed as a member of the Advisory
			 Committee for more than 1 term.
					(2)VacanciesA
			 vacancy on the Advisory Committee shall—
					(A)be filled not
			 later than 90 days after the vacancy occurs;
					(B)not affect the
			 powers of the Advisory Committee; and
					(C)be filled in the
			 same manner as the original appointment was made.
					(3)Staff
					(A)In
			 generalThe Chairperson of the Advisory Committee may appoint and
			 terminate personnel as necessary to enable the Advisory Committee to perform
			 the duties of the Advisory Committee.
					(B)Personnel as
			 Federal employees
						(i)In
			 generalAny personnel of the Advisory Committee who are employees
			 of the Advisory Committee shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
						(ii)Members of
			 Advisory CommitteeClause (i) does not apply to members of the
			 Advisory Committee.
						(e)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Advisory Committee have been appointed, the Advisory Committee
			 shall hold the initial meeting of the Advisory Committee.
			(f)Meetings
				(1)In
			 generalThe Advisory Committee shall meet at the call of the
			 Chairperson, but no fewer than 4 times each year.
				(2)QuorumA majority of the members of the Advisory
			 Committee shall constitute a quorum, but a lesser number of members may hold
			 hearings.
				(g)Termination of
			 Advisory CommitteeThe Advisory Committee shall terminate on
			 December 31, 2014.
			6.Duties of the
			 Advisory CommitteeThe
			 Advisory Committee shall—
			(1)consistent with
			 section 8—
				(A)evaluate
			 applications from government or nonprofit organizations qualified to hold
			 conservation easements for funds to purchase land or development rights for
			 stewardship sites;
				(B)evaluate
			 applications to develop and implement management plans to address
			 threats;
				(C)evaluate
			 applications to act on opportunities to protect and enhance stewardship sites;
			 and
				(D)recommend that the
			 Administrator award grants to qualified applicants;
				(2)develop
			 recommended guidelines, criteria, schedules, and due dates for evaluating
			 information to identify stewardship sites;
			(3)publish a list of
			 sites that further the purposes of this Act after—
				(A)notifying the
			 owners of the sites; and
				(B)providing the
			 owners an opportunity to decline inclusion on the list;
				(4)raise awareness of
			 the values of and threats to these sites; and
			(5)leverage
			 additional resources for improved stewardship of the Region.
			7.Powers of the
			 Advisory Committee
			(a)HearingsThe
			 Advisory Committee may hold such hearings, meet and act at such times and
			 places, take such testimony, and receive such evidence as the Advisory
			 Committee considers advisable to carry out this Act.
			(b)Information from
			 federal agencies
				(1)In
			 generalThe Advisory Committee may secure directly from a Federal
			 agency such information as the Advisory Committee considers necessary to carry
			 out this Act.
				(2)Provision of
			 information
					(A)In
			 generalSubject to subparagraph (C), on request of the
			 Chairperson of the Advisory Committee, the head of a Federal agency shall
			 provide the information requested by the Chairperson to the Advisory
			 Committee.
					(B)AdministrationThe
			 furnishing of information by a Federal agency to the Advisory Committee shall
			 not be considered a waiver of any exemption available to the agency under
			 section 552 of title 5, United States Code.
					(C)Information to
			 be kept confidential
						(i)In
			 generalFor purposes of section 1905 of title 18, United States
			 Code—
							(I)the Advisory
			 Committee shall be considered an agency of the Federal Government; and
							(II)any individual
			 employed by an individual, entity, or organization that is a party to a
			 contract with the Advisory Committee under this Act shall be considered an
			 employee of the Advisory Committee.
							(ii)Prohibition on
			 disclosureInformation obtained by the Advisory Committee, other
			 than information that is available to the public, shall not be disclosed to any
			 person in any manner except to an employee of the Advisory Committee as
			 described in clause (i) for the purpose of receiving, reviewing, or processing
			 the information.
						(c)Postal
			 servicesThe Advisory Committee may use the United States mails
			 in the same manner and under the same conditions as other agencies of the
			 Federal Government.
			(d)DonationsThe
			 Advisory Committee may accept, use, and dispose of donations of services or
			 property that advance the goals of the Raritan Bay Stewardship
			 Initiative.
			8.Stewardship
			 sites
			(a)Initial
			 Sites
				(1)Identification
					(A)In
			 generalThe Advisory Committee shall identify 20 initial Raritan
			 Bay stewardship sites that the Advisory Committee has determined—
						(i)(I)are natural
			 resource-based recreation areas; or
							(II)are exemplary natural areas with
			 ecological value; and
							(ii)best promote the
			 purposes of this Act.
						(B)ExemptionIdentification
			 of initial Raritan Bay Stewardship Sites described under subparagraph (A) are
			 not subject to the site identification process described in subsection
			 (d).
					(2)Equitable
			 distribution of funds for initial sitesIn identifying initial
			 sites under paragraph (1), the Advisory Committee shall exert due diligence to
			 seek to ensure an equitable distribution of funds between the States for the
			 initial sites.
				(b)Application for
			 Identification as a Stewardship SiteSubsequent to the
			 identification of the initial stewardship sites under subsection (a), owners of
			 sites may submit applications to the Advisory Committee in accordance with
			 subsection (c) to have the sites identified as stewardship sites.
			(c)IdentificationThe
			 Advisory Committee shall review applications submitted by owners of potential
			 stewardship sites to determine whether the sites should be identified as
			 exhibiting values consistent with the purposes of this Act.
			(d)Site
			 Identification Process
				(1)Natural
			 resource-based recreation areasThe Advisory Committee shall
			 identify additional potential recreation areas as stewardship sites using a
			 selection technique that includes—
					(A)public
			 access;
					(B)community
			 support;
					(C)areas with high
			 population density;
					(D)connectivity to
			 existing protected areas and open spaces;
					(E)cultural,
			 historic, and scenic areas; and
					(F)other criteria
			 developed by the Advisory Committee.
					(2)Natural areas
			 with ecological valueThe Advisory Committee shall identify
			 additional natural areas with ecological value and potential as stewardship
			 sites to recommend to the Administrator—
					(A)based on
			 measurable conservation targets for the Region; and
					(B)following a
			 process for prioritizing new sites using systematic site selection, that shall
			 include—
						(i)ecological
			 uniqueness;
						(ii)species
			 viability;
						(iii)habitat
			 heterogeneity;
						(iv)size;
						(v)quality;
						(vi)connectivity to
			 existing protected areas and open spaces;
						(vii)land
			 cover;
						(viii)scientific,
			 research, or educational value;
						(ix)threats;
			 and
						(x)other criteria
			 developed by the Advisory Committee.
						(3)Publication of
			 listAfter completion of the site identification process, the
			 Advisory Committee shall—
					(A)publish in the
			 Federal Register a list of sites that further the purposes of this Act;
			 and
					(B)prior to
			 publication of the list, provide to owners of the sites to be published—
						(i)a
			 notification of publication; and
						(ii)an
			 opportunity to decline inclusion of the site of the owner on the list.
						(4)Deviation from
			 process
					(A)In
			 generalThe Advisory Committee may identify as a potential
			 stewardship site to recommend to the Administrator, a site that does not meet
			 the criteria in paragraph (1) or (2), if the Advisory Committee—
						(i)selects a site that
			 makes significant ecological or recreational contributions to the
			 Region;
						(ii)publishes the
			 reasons that the Advisory Committee decided to deviate from the systematic site
			 selection process; and
						(iii)before
			 identifying the potential stewardship site, provides to the owners of the site
			 the notification of publication, and the opportunity under paragraph (3)(B) to
			 decline inclusion of the site on the list published under paragraph
			 (3)(A).
						(5)Public
			 commentIn identifying potential stewardship sites, the Advisory
			 Committee shall consider public comments.
				(e)General
			 guidelines for management
				(1)In
			 generalThe Advisory Committee shall use an adaptive management
			 framework to identify the best policy initiatives and actions through—
					(A)definition of
			 strategic goals;
					(B)definition of
			 policy options for methods to achieve strategic goals;
					(C)establishment of
			 measures of success;
					(D)identification of
			 uncertainties;
					(E)development of
			 informative models of policy implementation;
					(F)separation of the
			 landscape into geographic units;
					(G)monitoring key
			 responses at different spatial and temporal scales; and
					(H)evaluation of
			 outcomes and incorporation into management strategies.
					(2)Application of
			 adaptive management frameworkThe Advisory Committee shall apply
			 the adaptive management framework to the process for updating the list of
			 recommended stewardship sites.
				9.Reports
			(a)In
			 generalFor each of fiscal years 2007 through 2014, the Advisory
			 Committee shall submit to the Administrator an annual report that
			 contains—
				(1)a
			 detailed statement of the findings and conclusions of the Advisory Committee
			 since the last report;
				(2)a
			 description of all sites identified and recommended by the Advisory Committee
			 to be approved as stewardship sites;
				(3)the
			 recommendations of the Advisory Committee for such legislation and
			 administrative actions as the Advisory Committee considers appropriate;
			 and
				(4)in accordance with
			 subsection (b), the recommendations of the Advisory Committee for the awarding
			 of grants.
				(b)General
			 Guidelines for Recommendations
				(1)In
			 generalThe Advisory Committee shall recommend that the
			 Administrator award grants to qualified applicants to help to secure and
			 improve the open space, public access, or ecological values of stewardship
			 sites, through—
					(A)purchase of the
			 property of the site;
					(B)purchase of
			 relevant property rights of the site; or
					(C)entering into any
			 other binding legal arrangement that ensures that the values of the site are
			 sustained, including entering into an arrangement with a land manager or owner
			 to develop or implement an approved management plan that is necessary for the
			 conservation of natural resources.
					(2)Equitable
			 distribution of fundsThe Advisory Committee shall exert due
			 diligence to recommend an equitable distribution of funds between the
			 States.
				(c)Action by the
			 Administrator
				(1)In
			 generalNot later than 90 days after receiving a report under
			 subsection (a), the Administrator shall—
					(A)review the
			 recommendations of the Advisory Committee; and
					(B)take actions
			 consistent with the recommendations of the Advisory Committee, including the
			 approval of identification of stewardship sites and the award of grants under
			 this Act, unless the Administrator makes a finding that any recommendation is
			 unwarranted by the facts.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall develop and publish a report that—
					(A)assesses the
			 current resources of and threats to Raritan Bay;
					(B)assesses the role
			 of the Raritan Bay Stewardship Initiative in protecting Raritan Bay;
					(C)establishes
			 guidelines, criteria, schedules, and due dates for evaluating information to
			 identify stewardship sites;
					(D)includes
			 information about any grants that are available for the purchase of land or
			 property rights to protect stewardship sites pursuant to this Act;
					(E)accounts for funds
			 received and expended during the previous fiscal year pursuant to this
			 Act;
					(F)shall be made
			 available to the public on the Internet and in printed form; and
					(G)shall be updated
			 at least every other year, except that information on funding and any new
			 stewardship sites identified shall be published more frequently.
					10.Private property
			 protection
			(a)Access to
			 private propertyNothing in this Act—
				(1)requires any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to the private property; or
				(2)modifies any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property, except as entered into by voluntary agreement of the
			 owner or custodian of the property.
				(b)LiabilityEstablishment
			 of the Raritan Bay Stewardship Initiative Region under this Act does not create
			 any liability, or have any effect on any liability under any other law, of any
			 private property owner with respect to any person injured on the private
			 property.
			(c)Recognition of
			 authority to control land useNothing in this Act modifies the
			 authority of Federal, State, or local governments to regulate land use.
			(d)Participation of
			 private property owners in the raritan bay stewardship initiative
			 regionNothing in this Act requires the owner of any private
			 property located within the boundaries of the Region to participate in or be
			 associated with the Initiative.
			(e)Effect of
			 Establishment
				(1)In
			 generalThe boundaries of the Region under this Act constitute
			 the only area within which Federal funds appropriated for the purpose of this
			 Act may be expended.
				(2)Regulatory
			 authorityThe establishment of the Region and the boundaries of
			 the Region do not provide any authority to regulate land use in the Region by
			 any management entity, except for such property rights as may be purchased from
			 or donated by the owner of the property (including the Federal Government or a
			 State or local government, if applicable).
				11.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $25,000,000 for each of fiscal years 2006 through 2013 for use by the
			 Administrator pursuant to this Act, after reviewing the recommendations of the
			 Advisory Committee submitted under section 9, for—
				(1)award of grants
			 for acquisition of land and interests in land;
				(2)development and
			 implementation of site management plans;
				(3)site enhancements
			 to reduce threats or promote stewardship; and
				(4)administrative
			 expenses of the Advisory Committee.
				(b)Federal
			 shareThe Federal share of the cost of an activity carried out
			 using any grant or other assistance under this Act shall not exceed 75 percent
			 of the total cost of the activity.
			
